Citation Nr: 9932849	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.

3.  Entitlement to service connection for rectal disability.

4.  Entitlement to service connection for skin disability.

5.  Entitlement to service connection for left shoulder 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for lost interest in 
sex, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for digestive system 
disability, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

11.  Entitlement to service connection for numbness of the 
legs, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for loss of control of 
the hands and fingers, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991, including service in Southwest Asia.  According to 
his DD 214, the veteran also had three months and seven days 
prior active service, and over 10 years inactive service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran presented testimony from that RO at a 
video conference hearing held before the undersigned, seated 
in Washington, DC, in June 1999.


REMAND

The Board initially notes that the veteran, in an April 1999 
statement, raised the issues of entitlement to service 
connection on a radiation basis for chronic fatigue, joint 
pain and depression.  These issues have not been addressed by 
the RO.

Briefly, the veteran contends that service connection is 
warranted for the disabilities listed on the title page of 
this action.  The Board notes, however, that the veteran's 
service medical records, other than some copies received 
from, and annotated by, the veteran, have not been obtained 
by the RO.  The record reflects that the RO was informed by 
an unidentified source in July 1997 that the veteran's 
records might be located with his Army National Guard unit.  
Although the RO thereafter attempted unsuccessfully to 
contact the National Guard unit identified by the veteran, 
the Board notes that the veteran has provided the address of 
an alternative source for his service medical records.  There 
is no indication that the RO has sought to contact this 
second source.

With respect to the veteran's claims for service connection 
on an undiagnosed illness basis, the Board notes that the 
service medical records submitted by the veteran, while 
illegible in parts, appear to show that he experienced some 
of his currently claimed symptoms even before his service in 
Southwest Asia.  In addition, the Board notes that service 
medical records supplied by the veteran document complaints 
of anxiety and insomnia, that he has been diagnosed after 
service with several psychiatric disorders, and that a 
January 1997 Persian Gulf Registry examiner suggested that 
the veteran's complaints could be somatic manifestations of a 
psychiatric disability. 

38 C.F.R. § 3.317 provides that compensation is payable to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or illnesses 
manifested by certain signs or symptoms, provided that such 
disability, by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii) (1999).  As the aforementioned 
medical evidence demonstrates, it is unclear whether the 
veteran's claimed left shoulder disability, headaches, lost 
interest in sex, digestive system disability, hair loss, 
joint pain, numbness of the legs, and loss of control of the 
hands and fingers, are in fact attributable to known clinical 
diagnoses.  Accordingly, the Board concludes that further 
development, to include additional VA examination of the 
veteran, is required.

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that service medical records 
provided by the veteran show that he reported experiencing 
PTSD prior to his discharge.  The only postservice medical 
evidence of PTSD consists of a January 1997 referral note 
with a provisional diagnosis of PTSD, and an October 1997 VA 
treatment note which indicates that the veteran was 
undergoing treatment for PTSD at a VA mental health clinic 
and shows a diagnosis of PTSD; treatment notes from the 
referenced mental health clinic are, in fact, negative for a 
diagnosis of PTSD.  Under the circumstances, further 
development of the veteran's claim for service connection for 
PTSD is warranted.

The Board lastly notes that at his June 1999 hearing before 
the undersigned, the veteran reported receiving further 
treatment for his claimed disabilities since June 1998 at the 
Bonham, Texas, VA medical facility.  The Board is of the 
opinion that any recent VA treatment records for the veteran 
should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  In any event, the RO should 
obtain medical records from the VA 
medical facilities in Bonham, Texas, and 
Dallas, Texas, for June 1998 to the 
present. 

2.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) to 
which he was assigned during his active 
service as well as during his service in 
the Army National Guard.  Using any unit 
assignment information for the veteran 
obtained,  the RO should:

a) contact the National Personnel 
Records Center (NPRC) and request 
that NPRC search its records for any 
service medical records for the 
veteran; and

b) contact the State of Oklahoma 
Military Department, 3501 Military 
Circle, Oklahoma City, Oklahoma 
73111, and ask that agency to search 
for any medical records for the 
veteran, and to provide any such 
records which are located. 

3.  After completing the above actions, 
the veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
psychiatric disorders present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  If there are somatic 
manifestations of an identified 
psychiatric disorder, the examiner should 
fully describe such manifestations.  The 
examiner should provide an opinion with 
supporting rationale as to whether it is 
at least as likely as not that any 
currently present acquired psychiatric 
disorder is etiologically related to 
active duty.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  The report 
must be typed.

4.  If the above psychiatric examination 
results in a diagnosis of PTSD, the RO 
should attempt to obtain additional 
information from the veteran concerning 
the specific circumstances of his alleged 
service stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  With 
this information, the RO should review 
the file and prepare a summary of the 
veteran's alleged service stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  This 
summary and a copy of the veteran's DD 
214 and other service personnel records 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
each unit the veteran was assigned to 
while on active duty for each period 
during which a stressor is alleged to 
have occurred.

5.  The veteran should also be afforded 
VA examinations by physicians with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present left shoulder 
disability, headaches, lost interest in 
sex, digestive system disability, hair 
loss, joint pain, numbness of the legs, 
and loss of control of the hands and 
fingers.  All indicated studies should be 
performed.  If the examinations result in 
clinical diagnoses of any disorders 
associated with the veteran's claimed 
left shoulder disability, headaches, lost 
interest in sex, digestive system 
disability, hair loss, joint pain, 
numbness of the legs, or loss of control 
of the hands and fingers, the appropriate 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any such disorder originated during 
the veteran's active duty or is otherwise 
etiologically related to service.  If 
such diagnoses can not be rendered, the 
examiners should nevertheless identify 
all signs and symptoms of any currently 
present left shoulder disability, 
headaches, lost interest in sex, 
digestive system disability, hair loss, 
joint pain, numbness of the legs, and 
loss of control of the hands and fingers, 
and include a discussion concerning the 
duration of the disorder.  The rationale 
for all opinions expressed should also be 
provided.

The veteran's claims file, including a 
copy of this REMAND, must be made 
available to the examiners for review.  
The examination reports are to reflect 
whether a review of the claims file was 
made.  The examination reports must be 
typed.

6.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions, including the 
requested examinations and opinions, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development, adjudicate the 
issues of entitlement to service 
connection on a radiation basis for 
chronic fatigue, joint pain and 
depression, and readjudicate the issues 
on appeal

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












